Title: To Alexander Hamilton from John Campbell, 10 May 1784
From: Campbell, John
To: Hamilton, Alexander


Montreal 10th. May 1784
Dr. Sir,
I am happy to have the Satisfaction to Inform you that If I could by any means find a Safe Opportunity at Present I have in my power to remit you the Cash to pay those people that you was my Security too. As I only arrived here the 29th. of last Month, I beg you may not think it Strange you not Recd. the mony by this. I hope you’ll rest assured that when ever I can with any Safety Send it to you that I will take the Satissfaction to Comply.
I have the honour to be sir    Your most obt.
John Campbell
Col. Arch Hamilton
